UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 27, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-5815 AMERICAN CONSUMERS, INC. (Exact name of registrant as specified in its charter) GEORGIA 58-1033765 (State or other jurisdiction of (I.R.S. Employer Identification Incorporation or organization) Number) 55 Hannah Way, Rossville, GA30741 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (706) 861-3347 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeaccelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at January 7, 2011 COMMON STOCK - $ .10 PAR VALUE NON VOTING COMMON STOCK - $ .10 PAR VALUE ITEM 1.FINANCIAL STATEMENTS FINANCIAL INFORMATION AMERICAN CONSUMERS, INC. CONDENSED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS (UNAUDITED) THIRTEEN WEEKS ENDED TWENTY-SIX WEEKS ENDED November 27, November 28, November 27, November 28, NET SALES $ COST OF GOODS SOLD Gross Margin $ OPERATING, GENERAL AND ADMINISTRATIVE EXPENSES Operating Loss ) OTHER INCOME (EXPENSE) Interest income Other income Loss on disposal of equipment — — ) — Interest expense ) Loss Before Income Taxes ) INCOME TAXES — NET LOSS ) RETAINED EARNINGS: Beginning Redemption of common stock — ) — ) Ending $ PER SHARE: Net Loss $ ) $ ) $ ) $ ) Cash dividends $
